DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Kevin T. Cheatham (Reg. No. 48,766) on 14 June 2021.
This application has been amended as follows:
IN THE CLAIMS
Replace the following claims listed as follows.

CLAIM 1:
A method for detecting a security threat in a wireless mesh network, comprising:
detecting, by a monitoring device in the wireless mesh network, a first message transmitted by a source node in the wireless mesh network to a destination node in the wireless mesh network via at least one relay node in the wireless mesh network and the monitoring device is separate from the destination node, 
wherein the monitoring device sniffs messages as they are being transmitted between the source node and destination mode in the wireless mesh network; 
collecting, by the monitoring device, information from the first message as it is transmitted in the wireless mesh network by directly collecting the information while listening to the first message as it is transmitted from the source node to the destination node over the wireless mesh network; 
determining, by the monitoring device, that the first message has been corrupted based on analysis of the information from the first message; and 
detecting, by the monitoring device, the security threat in the wireless mesh network based on the first message being corrupted.  


CLAIM 22:
An apparatus for detecting a security threat in a wireless mesh network, comprising: 
at least one hardware processor of a monitoring device in the wireless mesh network configured to: 
detect a first message transmitted by a source node in the wireless mesh network to a destination node in the wireless mesh network via at least one relay node in the wireless mesh network and the monitoring device is separate from the destination node, 
wherein the monitoring device sniffs messages as they are being transmitted between the source node and destination mode in the wireless mesh network; 
collect information from the first message as it is transmitted in the wireless mesh network by directly collecting the information while listening to the first message as it is transmitted from the source node to the destination node over the wireless mesh network; 
determine that the first message has been corrupted based on analysis of the information from the first message; and 
detect the security threat in the wireless mesh network based on the first message being corrupted.

CLAIM 39:
	The apparatus of claim [[1]] 22, wherein …

CLAIM 43:
A non-transitory computer-readable medium storing computer- executable instructions when executed by a hardware processor for detecting a security threat in a wireless mesh network, the computer-executable instructions comprising: 
at least one instruction instructing a monitoring device in the wireless mesh network to detect a first message transmitted by a source node in the wireless mesh network to a destination node in the wireless mesh network via at least one relay node in the wireless mesh network and the monitoring device is separate from the destination node, 
wherein the monitoring device sniffs messages as they are being transmitted between the source node and destination mode in the wireless mesh network; 
at least one instruction instructing the monitoring device to collect information from the first message as it is transmitted in the wireless mesh network by directly collecting the information while listening to the first message as it is transmitted from the source node to the destination node over the wireless mesh network; 
at least one instruction instructing the monitoring device to determine that the first message has been corrupted based on analysis of the information from the first message; and Page 8 of 15Application No. 16/203,572 Customer No: 23696 
at least one instruction instructing the monitoring device to detect the security threat in the wireless mesh network based on the first message being corrupted.  


CLAIM 44:
An apparatus for detecting a security threat in a wireless mesh network, comprising: 
means for processing of a monitoring device in the wireless mesh network configured to: 
detect a first message transmitted by a source node in the wireless mesh network to a destination node in the wireless mesh network via at least one relay node in the wireless mesh network and the monitoring device is separate from the destination device, 
wherein the monitoring device sniffs messages as they are being transmitted between the source node and destination mode in the wireless mesh network; 
collect information from the first message as it is transmitted in the wireless mesh network by directly collecting the information while listening to the first message as it is transmitted from the source device to the destination device over the wireless mesh network; 
determine that the first message has been corrupted based on analysis of the information from the first message; and detect the security threat in the wireless mesh network based on the first message being corrupted.



Allow Subject Matter

Claims 1 – 44 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1, 22, 43 & 44 (& associated dependent claims).

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, applicant’s claim amendments and arguments filed on 6/9/2021 and Examiner’s Amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2261 - 2021)